Mr. JUSTICE SCHWARTZ delivered the opinion of the court: The defendant was found guilty at a bench trial of the offense of aggravated battery, and was sentenced to serve a term of one to three years in the penitentiary. The sole issue raised by this appeal is whether defendant was proved guüty beyond a reasonable doubt. The evidence shows that on June 7, 1969, Lillian Lawrence was shot in the left elbow by a shotgun fired by defendant. Defendant sought to prove that the gun — which had no stock or safety — discharged accidentally when he puUed it to frighten Mrs. Lawrence who, he claims, was accosting him with a knife. Three witnesses, all of whom were friends of defendant, testified for the defense, and there were many inconsistencies in then testimony. Each one related that Mrs. Lawrence went after the defendant with a knife. However, there was disagreement in the testimony as to when Mrs. Lawrence first brandished the knife, whether she held it in a manner which would allow her to make downward stabbing motions, and whether defendant had pushed her to the ground before pulling the gun on her. On the other hand, Mrs. Lawrence was the only witness for the State. She testified that she never pulled a knife on the defendant and that his actions were caused by her refusal to go home with him. Her testimony was not shaken on cross-examination.  The trial judge was in a superior position to evaluate the credibility and demeanor of the witnesses, and his findings of fact should not be disturbed on appeal unless palpably erroneous. We find no such error in this case. This opinion is filed and the case disposed of in accordance with Supreme Court Rule 23. Ill. Rev. Stat. 1972, ch. 110A, par. 23. Judgment affirmed. STAMOS, P. J., and LEIGHTON, J., concur.